DETAILED ACTION
Claims 1-3, 5, 13-16 and 21-27  are pending as amended on  7 January 2021, claims4, 6, 12 and  19 are withdrawn from consideration.  
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Election/Restrictions
Claim 1 is  allowable. The restriction requirement, as set forth in the Office action mailed on 6 April 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 17  is withdrawn.  Claim 17,  directed to  additional species of amine oxide surfactant  is  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 19 stands  withdrawn from consideration because claim 19 does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The search has been extended to the amine oxide surfactant  species of  claim 17.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mike Mullen on 4 March 2021.
The application has been amended as follows: 
	Please cancel claims 4, 6, 12 and 19.


Allowable Subject Matter
Claims 1-3, 5, 13-17 and 21-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768